Barclay, J.
The case involves a consideration of the identical facts, and, in the main, an application of the same general principles as those announced in the recent decision in Tabler v. Railroad (1887), 93 Mo. 79.
Plaintiff’s injuries were sustained in the same accident described in that opinion.
The second instruction given at the trial of this ■action is substantially, and almost literally, the same as the one criticised and declared erroneous in that case.
Nothing has been suggested on this hearing to avoid the effect of the error then pointed out. The defendant was bound to furnish reasonably safe and suitable appliances, cars and couplings for use in the train upon which plaintiff was directed to ride ; but the fact that .a heavy switch rope for coupling between' .cars was used, on the occasion in question, instead of the usual drawhead, was not, as a matter of law, a failure on def end ant’s part to exercise ordinary care in the emeu instances.
*253But it is unnecessary to repeat the views expressed in the cases cited. The reference to the former opinion { which we regard as decisive of this appeal) will suffice.
The points of criticism upon other instructions can be avoided at the next trial.
The judgment is reversed and the cause remanded,
all the judges of the division concurring.